DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 
Response to Amendment
The amendment filed on May 25, 2021 cancelled claims 26 and 35.  Claims 21-25, 27-34, and 36-38 were amended and new claims 39-40 were added.  Thus, the currently pending claims addressed below are claims 21-25, 27-34, and 36-40.

Double Patenting
The amendment filed on May 25, 2022 has overcome the nonstatutory double patenting rejection raised in the Office Action dated March 3, 2022 because the limitations of providing a dynamically generated user interface to replace the regular user interface of the website building system, by rearranging user interface elements of said regular website building system to insert said at least one website building system promotional package is a patentably distinct feature from claims 1-54 of U.S. Patent No. 10,558,998.  Thus, the rejection is hereby withdrawn.

Claim Objections
The amendment filed on May 25, 2022 has overcome the objections to claims 21-38, raised in the Office Action dated March 3, 2022, by amending the claims to correct the antecedent basis issues.  Thus, the objection is hereby withdrawn. 

Claim Rejections - 35 USC § 112
The amendment filed on May 25, 2022 has overcome the 35 U.S.C. 112(b) rejections of claims 31-38 raised in the Office Action dated March 3, 2022.  The rejections are hereby withdrawn.
 
Claim Rejections - 35 USC § 101

The amendment filed on May 25, 2022 has overcome the 35 U.S.C. 101 rejections of claims 21-38 raised in the Office Action dated March 3, 2022. The claims as amended contain limitations that transform the abstract idea into a practical application under Step 2A, Prong 2. Namely the limitations directed to:  providing a dynamically generated user interface to replace the regular user interface of the website building system, by rearranging user interface elements of said regular website building system to insert said at least one website building system promotional package. These limitations are directed to “additional elements” that are outside of the abstract idea itself and significant enough to transform the abstract idea into a specific practical application.
  
Allowable Subject Matter
Claims 21-25, 27-34, and 36-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (see Abrahami: 2013/0219263; Hollis et al.: 2014/0006930; Calvin: 2011/0023017; and WEBs: www.webs.com, Website Maker Pricing and Packages - Start Free or Go Premium Webs, March 14, 2014, https://www.webs.com/plans, pgs. 1-4) which discloses a method for a website building system (WBS) and a website building system comprising: 
providing a dynamically generated UI (user interface) to replace the regular UI interface for said WBS to present at least one WBS component to a subscribing user of said WBS according to an analysis of main user parameters (MUPs) about said subscribing user and main site parameters (MSPs) about multiple websites built using said WBS, said providing comprising:
storing said MUPs and MSPs in at least one database, said MUPs including business type of said subscribing user and said MSPs including at least information about end user usage of said multiple websites and associated editing history of components of said multiple websites; 
analyzing said MSPs and said MUPs; 
generating a subscribing user specific dynamic layout according to said MSPs and said MUPs;
rearranging UI elements of said regular WBS interface accordingly to insert said at least one component to provide said dynamically generated UI;
generating a subscribing user offerings matrix comprising cells, an individual cell representing a WBS promotional package for said subscribing user; 
receiving at least one least one WBS promotional package from said generating a subscribing user offerings matrix;
receiving input from said subscribing user for a selected WBS promotional package.
However, the examiner has been unable to find prior art that discloses 
generating a subscribing user specific offerings matrix comprising cells according to the analysis of said MSPs and said MUPs; and 
rearranging UI elements of said regular WBS interface accordingly to insert said at least one WBS promotional package to provide said dynamically generated UI.
Thus, claims 21-25, 27-34, and 36-40 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leff et al. (2013/0085804) which discloses designing a webpage using parameters of end user interactions with websites built by a designer merchant, and industries of websites build by said designer and data about the designer; analyzing this information to generate a list of tailor-made promotions for the merchant; and determining a channel for the delivery of said list of tailor-made promotions.
Kaufman et al. (2014/0282218) which discloses a website building system implemented by a merchant to create webpages using dynamic matching and adaptation modules.
Reid et al. (2004/0268413) discloses the creation of a multidimensional matrix of promotional packages for providing to users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621